Title: From George Washington to Tobias Lear, 17 November 1790
From: Washington, George
To: Lear, Tobias

 

Dear Sir,
Mount Vernon, Novr. 17th. 1790.

I am just setting off for Alexandria—bad as the day is—to a dinner given by the Citizens of that place to me;—and hope by the mail of this evening to be placed upon some certainty with respect to Page’s Stage Coach, and that my Journey to Philadelphia may, as was intended, commence on Monday next the 22d.
Upon examining the Caps of Giles and Paris I find they (especially Paris’s) are much worn, and will be unfit to appear in with decency, after the journey from hence is performed, I therefore request that you will have two handsome ones made, with fuller and richer tassels at top than the old ones have. That the maker of them may have some government in the size the enclosed dimentions of their heads, will I presume be sufficient. As the addition of a pair of leading Harness to the Coach will not greatly enhance the aggregate cost I wish, in order that the whole may be of a piece, that you would order Clarke to make a sett for the two leaders (with a Postillion Saddle, the Saddle cloth of which to be the same as the Hammel Cloth with the same lace) that I may have Harness alike for Six Horses when the Coach is used—with that number. I am Yr. Affecte.
